Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531.

Regarding Claim 1-3 and 8-9:  Yanagihara teaches a chlorosilicate of formula MavEuwMbxSi4OyClz, wherein Ma is an element such as Calcium, Mb is an element such as Mg, v is in the range from 6.5 to 8, w is from 0.1 to 2, x is from 0.8 to 1.2, y is from 14 to 18 and z is from 1 to 2 (See Paragraph 25-27).  The values of v and w mean that the content of Ca and Eu may range from 6.6 to 10 moles.  The material of Yanagihara represents an overlapping range of materials with those compositions claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art. Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.



Regarding Claims 6-7:  Yanagihara teaches that the phosphor may be used in a light emitting device having an excitation light source having peak emission in the range from 400-480 nm (See Paragraph 78).  

Regarding Claim 8-9:  Yanagihara teaches that precursor materials are provided in accordance with the desired composition (See discussion of claims 1-3 above).  These precursors include Precursors of elements Ma and Mb described above, which may be Ca and Mg, respectively.  The precursor for these elements may be an oxide, an oxide forming compound (carbonate), or a chloride (See Paragraph 29).  The silicon is provided as an oxide (See Paragraph 30) and the Europium may be provided as an oxide or nitride (See Paragraph 32).  The materials are mixed and pulverized and then calcined (See Paragraph 38).  The calcination occurs under a reducing atmosphere (See Paragraph 43) and may be at a temperature from 1000 to 1250C (See Paragraph 44).  

Regarding Claim 10-11:  The calcination occurs under a reducing atmosphere (See Paragraph 43) and may be at a temperature from 1000 to 1250C (See Paragraph 44). 

Regarding Claim 16-19:Yanagihari teaches that the material has high luminous efficiency but is silent in terms of the values of the internal quantum efficiency; however, the compositions and size of the particles taught by Yanagihari are the same as those instantly disclosed.  Materials of the same composition must necessarily have the same properties as those properties stem from the composition.  As this is the case, the materials of Yanagihari would necessarily have the claimed properties in the overlapping range as set forth.

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 as applied to claims 1-2 and 8-9 above, and further in view of Kobusch in US20040166320.

Yanagihara teaches a means for creating a chlorosilicate phosphor, wherein the phosphor overlaps in composition with the limitations set form in claims 1-2 and 8-9.  Yanagihara teaches that the phosphor is provided with a fluoride coating that functions as a protective film.  A film is provided on such a phosphor because chlorosilicate phosphors are known to be degraded by atmosphere and humidity (See Paragraph 49, 61).



However, Kobusch also teaches the application of a coating to said chlorosilicate phosphors (See Paragraph 27) in order to achieve greater durability and prevent degradation during processing and operation of the phosphor (See Paragraph 3). Kobusch teaches that the phosphors are provided with a silicate precursor material, such as an organosilanol (See Paragraph 5).  The mixture is then distilled, dried and the organosilanol is condensed to form a silicate glass adhered to the particle surface (See Paragraph 5-9).  A silicate glass necessarily contains SiO2.  As Kobusch teaches that this coating is used to stabilize and protect the same chlorosilicate phosphors, Kobusch establishes such a coating as an alternative for the same purpose as the coating of Yanagihara.  It would have been obvious to substitute the coating of Kobusch for that of Yanagihari as both coating are established as materials capable of providing protection and stability to the underlying phosphor material (See MPEP2144.06).  Those of ordinary skill in the art would have been motivated to perform such a substitution based on the fact that the coating accomplishes the same goal, but also has other benefits in terms of the flow behavior of the material (See Paragraph 10)
 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 as it is applied to claim 1, and evidenced by Xiao in their publication titled “Elemental Impurities in Pediatric Calcium Carbonate Preparations-High Throughput Quantification and Risk Assessment”.
Yanagihara teaches a chlorosilicate of formula MavEuwMbxSi4OyClz, wherein Ma is an element such as Calcium, Mb is an element such as Mg, v is in the range from 6.5 to 8, w is from 0.1 to 2, x is from 0.8 to 1.2, y is from 14 to 18 and z is from 1 to 2 (See Paragraph 25-27).  The values of v and w mean that the content of Ca and Eu may range from 6.6 to 10 moles.  The material of Yanagihara represents an overlapping range of materials with those compositions claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art. Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.

Yanagihara teaches that the composition is created by providing reagents including CaCO3, but is silent in terms of impurities in the material.

However, Xiao evidences that even medical grades of CaCO3 have a myriad of impurities entrained within in the ppm range (See Tables).  The impurity levels of Sr, Ba, and Al are reported as ~200 ppm, ~6ppm, and 200ppm.  Those of ordinary skill in the art would have expected the material of Yanagihara to necessarily contain impurity levels of these elements from the CaCO3 precursor material.  The impurity levels of Sr, Ba, and Al would be constituent with the weight percent of Ca in the material and would necessarily be less than 360 ppm. It is noted that Xiao has a publication date of 2021, but is used in an evidentiary capacity only.  Those of ordinary skill in the art would expect these impurities in any medical or reagent grade CaCO3 used at the time Yanagihara’s teachings were established.

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. Applicant argues against the rejection of the claims over Yanagihari and the rejection of dependent claims over Yanagihari in view of secondary references to Xiao and Kobusch.  Applicant sets forth argument in terms of the exemplified compositions of Yanagihari citing the instant disclosure at paragraph 20 noting the creation of a dual phase.  The teachings of the prior art are not isolated to those preferred or exemplified embodiments and must be taken as a whole.  Applicant’s arguments in terms of some perceived advantage when the value of Ca+Eu is less than 8 is not reflected in terms of evidence and furthermore is not commensurate in scope with the claims.  Yanagihari’s teachings are drawn to a range of compositions where the values of Ca and Eu are separately defined and may be of an overlapping range and may be a value that is less than 8 when taken in sum.  Applicant cites examples 1-5 in their specification to note the presumed absence of a dual phase.  Applicant’s presumption doesn’t provide evidence of unexpected results.  Furthermore Examples 1-5 and all of the comparative examples have values of Ca+Eu less than 8 (See  Table 2), which makes it unclear where the advantage is gained.  Applicant goes on to suggest that the particle size cited by Yanagihara, which overlaps the sizes claimed by applicant, is different from the claimed core size.  Applicant’s recitation of a core does not imply further structure.  A core may be a particle and does not imply the presence of a shell.  If applicant intends to imply further structure, those structures should be explicitly included in the claim language.  It is further noted that shells may be contained on the particles of Yanagihari, .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20100301738- cited as pertinent prior art with overlapping ranges, examples of M+Eu within the claimed range, Cl concentration close enough to obviate claimed range.  Applicable to claimed composition to the same extent as Yanagihari.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew E. Hoban/Primary Examiner, Art Unit 1734